ORDER DISSOLVING APPOINTMENT OF PROSECUTING ATTORNEY

On October 11,1996, this Court suspended Bradley J. Catt, Prosecuting Attorney of Knox County, from the practice of law and from his duties as prosecutor, pending the final resolution of charges filed against him. On October 25, 1996, this Court appointed John F. Sievers, a member of the Bar of this state, as Temporary Prosecuting Attorney of Knox County during the pendency of the charges filed against Bradley J. Catt and until further order of this Court.
This Court, being duly advised, now finds that Bradley J. Catt’s resignation as a member of the Bar of this state has been accepted by this Court and further that he has resigned from the office of prosecuting attorney of Knox County. This Court finds, that by operation of law, an acting prosecuting attorney is now available to carry out the duties of Prosecuting Attorney of Knox County and that the appointment of a Temporary Prosecuting Attorney by this Court is no longer necessary. Accordingly, we find that the order appointing John F. Sievers as Temporary Prosecuting Attorney of Knox County should be dissolved.
IT IS, THEREFORE, ORDERED that this Court’s order dated October 25, 1996, appointing John F. Sievers, as Prosecuting Attorney of Knox County is hereby dissolved.
The Clerk of the Knox Circuit Court shall file this Order in the Record of Judgments and Orders in the Knox Circuit Court.
All Justices concur.